Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure). 

Information Disclosure Statement
The IDSs have been considered.  The Examiner would like to note that the excessive amount of non-patent literature and cited prior art (including 2 non-patent literatures that were 734 pages long) have resulting in only a cursorily review of the references.   It is also noted that the applicant has provided a summary of a number of non-patent literature (there where 4 miscellaneous letters that totaled 19 pages).  The summary was helpful, but trying to locate these references in a sea of over 300 references is also like finding a needle in a haystack.  
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 10,371,047 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 1 or 14 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 1 or 15 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 1 or 15 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 3 or 16 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 5 or 15 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 9 and 10 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 12 and 14 are each rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 1 or 14 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 1 or 15 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one on claims 7 or 17 of U.S. Patent No. 10,371,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.

US Patent 10,823,052 B2
Claims 1 and 2 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1, 12, or 20 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 or 14 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 4 or 14 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 9 and 10 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 12 and 13 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1, 13, or 21 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 14 or 22 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 9 or 15 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 18-20 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,823,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.  The “geared architecture” is the same as the “speed change system” in US Patent 10,823,052.

US Patent 11,371,427 B2
Claims 1 and 2 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 2, 14, or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 3, 14, or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 5 or 28 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 7, 14, or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 3, 12, or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 3, 13, or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 14 or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 15 or 23 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 16 or 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 17 or 23 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claims 18 and 19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,371,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746